Citation Nr: 0734274	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  98-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What disability rating is warranted for an anxiety disorder 
with agoraphobia and panic attacks from July 6, 1988?


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty for training from March to 
September 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal  from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection and a 
noncompensable rating for an anxiety disorder with 
agoraphobia and panic attacks, effective July 6, 1988.  In 
February 2000, the Board remanded the case for further 
development.  Then in an August 2003 decision, the Board 
denied a claim for a higher evaluation for the service-
connected psychiatric disorder.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a September 2004 
Joint Motion, the Court entered an Order vacating the Board's 
decision and remanding the claim for the directives 
specified. The Board upon further consideration of the matter 
in view of the terms of the   Joint Motion, again denied the 
claim through a February 2005 decision.      

Thereafter, the veteran again appealed.  In May 2007, the 
granted a Joint Motion, that upon implementation returned the 
claim to the Board for further development and consideration.  

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the issue on appeal was placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Fenderson doctrine applies.  
Hence, the Board has restyled the claim accordingly.

For the reasons indicated, the appeal is again REMANDED to 
the RO via   the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.




REMAND

The veteran's claim of entitlement to an increased initial 
rating for his anxiety disorder with agoraphobia requires 
further development, is in accordance with the most recent 
Joint Motion for Remand requesting that all available 
measures be undertaken to ensure a VA medical examination is 
available at a location where it is feasible that the 
appellant can report.  Previously, in February 2000 the Board 
remanded the claim to provide a VA examination, and the RO 
arranged for said examination to occur at the Detroit (Allen 
Park) VA Medical Center.  The veteran notified the RO that he 
would be unable to attend because symptoms related to his 
service connected disorder precluded traveling to the Detroit 
(Allen Park) VA Medical Center.  He requested the Saginaw, 
Michigan VA Medical Center as an alternative.  In response to 
further inquiry from the office of his Congressman, the RO 
explained that the Detroit VA Medical Center was the closest 
VA facility to the veteran which was qualified to conduct the 
necessary evaluation.  In the absence of the veteran's 
availability at that particular location, the requested 
examination was not completed. 

On the return of the appeal to the Board, in August 2003 the 
veteran's claim was denied on the merits.  This was in 
significant part due to the fact that he was unavailable for 
a VA examination, and under such circumstances when involving 
an original claim for compensation, the claim is to be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2007).  

The Court's September 2004 remand of that decision was for 
application of the provisions of 38 C.F.R. § 3.655(a), 
through which failure to report for an examination may be 
overlooked for good cause.  Considering the regulation the 
Board again denied the claim in February 2005, finding that 
there was no express mention of distance to travel as being 
good cause, and for that matter, the veteran had substantial 
retained functional capacity that would not  inherently 
prevent limited traveling, i.e., involvement in various 
social and recreational activities notwithstanding the 
service connected illness.  (e.g.  The veteran's golf league 
membership.)

Following the appeal of this case again to the Court, the 
approved motion for remand directs the scheduling of a 
psychiatric examination at a location closer to the veteran's 
residence, and that if the Saginaw VAMC or closer VA facility 
is impractical, VA should arrange for a fee-basis examination 
by a private treatment provider as authorized under 38 
U.S.C.A. § 1703 (West 2002 & Supp. 2007).  In order to ensure 
that contemporaneous examination findings are of record, and 
also given the reasonable alternative of fee-basis 
examination if one is not possible at a nearby VA facility, 
an appropriate psychiatric examination should be scheduled. 

As an additional development action, the RO should obtain all 
further relevant records of private medical treatment.  In 
October 2007 correspondence, the veteran's attorney indicated 
that the claimant had received treatment from a psychiatrist 
since 2005, and provided the name and contact information for 
this treatment provider.  Thus, these treatment records 
should be obtained and associated with the claims file.  See 
38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact Mitchell Osman, 
M.D., who reportedly has treated the 
veteran over the prior two years and 
request all available medical records, 
based on the identifying information and 
contact address provided in the October 
2007 correspondence from the appellant's 
attorney.  If the request for records from 
this source is unsuccessful, make all 
reasonable follow-up attempts.     If it 
is determined these records cannot be 
obtained the veteran must be informed in 
writing. 

2.	After all pertinent evidence has been 
obtained and associated with the claims 
file in connection with the development 
requested above, the RO should make the 
appropriate arrangements to schedule the 
veteran for a psychiatric examination for 
his anxiety disorder with agoraphobia.  If 
a VA examination cannot be conducted at 
the Saginaw VA Medical Center, a fee basis 
examination must be conducted.  The claims 
folder must be made available for the 
examiner to review.  In accordance with 
the latest AMIE worksheet for rating 
psychiatric disorders the examiner   is to 
provide a detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
this disability under consideration.  A 
complete rationale for any opinions 
expressed must be provided.

3.	The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  
The consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.	Thereafter, the RO should readjudicate 
the claim for  an initial compensable 
rating for an anxiety disorder        with 
agoraphobia and panic attacks.  If the 
benefit is not granted, the veteran and 
his representative should be furnished 
with another supplemental statement of the 
case (SSOC) and afforded an opportunity to 
respond before  the file is returned to 
the Board for further appellate 
consideration.

6.	If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken by the RO.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky  v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

